Appellant was convicted of the offense of unlawfully being in possession of prohibited liquors.
A discussion of the evidence would not be helpful. It was ample to support the verdict returned.
The defendant interposed two special pleas of autre fois acquit, and by far the strongest insistence is that the trial court committed reversible error in sustaining the state's demurrers separately to each of them. So far as we can see, the pleas follow substantially the form laid down in Code 1923 (section 5205). And, under the authority of the opinion of this court by Samford, J., in Savage v. State, 18 Ala. App. 299,92 So. 19, we are constrained to hold, and do hold, that each of the pleas stated a good defense to the indictment. True, the defendant was permitted, in the court below, to bring out most of the evidence which would have been admissible under the pleas, which pleas were not substantially different, and it can almost be said that the sustaining of the demurrers to the pleas worked no injury. However, with the pleas in, as he had the right to have them, we cannot say but that he would have been able to, and would have, introduced evidence which, under the authority of the Savage Case, supra, would have fully proved them.
The exceptions reserved on the taking of testimony may not arise on another trial, and *Page 577 
no contribution of value would be made to the law by passing upon them here.
For the error in sustaining the demurrers to the defendant's pleas No. 1 and No. 2, the judgment is reversed, and the cause remanded.
Reversed and remanded.